DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on February 10, 2022, is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/022,303 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Application 17/022,303 discloses all the features of the Instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
In re claim 1, US Application No. 17/022,303 discloses a winding capacitor package structure, comprising: a winding assembly including a winding positive foil, a winding negative foil and two winding insulating separators; a package assembly for completely enclosing the winding assembly, wherein the package assembly includes a casing structure and a filling body, the casing structure includes an accommodating space for receiving the winding assembly, and the filling body is received inside the accommodating space for completely enveloping the winding assembly; a conductive assembly including a first conductive pin electrically contacting 
In re claim 2, US Application No. 17/022,303 discloses the winding capacitor package structure according to claim 1, as explained above. US Application No. 17/022,303  further discloses wherein the filling body includes a base layer disposed between an inner bottom surface of the casing structure and a top surface of the winding assembly, and a plurality of filling layers stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame is tightly connected to an outermost one of the filling layers, and the other filling layers are spaced apart from the bottom carrier frame; wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer; wherein the winding assembly is completely enclosed by an enclosed moisture barrier layer, and a first junction between the winding assembly and the first 
In re claim 3, US Application No. 17/022,303 discloses the winding capacitor package structure according to claim 1, as explained above. US Application No. 17/022,303  further discloses wherein the filling body includes a base layer disposed between an inner bottom surface of the casing structure and a top surface of the winding assembly, and a plurality of filling layers stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame is tightly connected to an outermost one of the filling layers, and the other filling layers are spaced apart from the bottom carrier frame; wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer; wherein a part of the first conductive pin is surrounded by a first moisture barrier layer, and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer; wherein a part of the second conductive pin is surrounded by a second moisture barrier layer, and a second junction between the winding assembly and the second conductive pin is covered by the second moisture barrier layer; wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction provided by the rough inner surface of the casing structure (Claim 1, Claim 3).
In re claim 4, US Application No. 17/022,303 discloses the winding capacitor package structure according to claim 1, as explained above. US Application No. 17/022,303  further discloses wherein the bottom carrier frame includes a covering portion for contacting and covering the filling body, and a matching portion for matching with the 109P000950US23casing structure, and the matching portion is downwardly extended from an outer periphery of the covering portion in 
In re claim 5, US Application No. 17/022,303 discloses a winding capacitor package structure, comprising: a winding assembly including a winding positive foil and a winding negative foil; a package assembly for completely enclosing the winding assembly, wherein the package assembly includes a casing structure and a filling body received inside the casing structure; a conductive assembly including a first conductive pin electrically contacting the winding positive foil and a second conductive pin electrically contacting the winding negative foil; and a bottom carrier frame disposed on a bottom portion of the casing structure so as to protect the filling body and match with the casing structure; wherein the filling body includes a plurality of layered structures, and each of the layered structures is connected between the winding assembly and the casing structure; 109P000950US24wherein the casing structure includes a main casing for enclosing the filling body and a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body (Claim 5, Claim 6).
 	In re claim 6, US Application No. 17/022,303 discloses a winding capacitor package structure, as explained above. US Application No. 17/022,303 further discloses wherein the filling body includes a base layer disposed between an inner bottom surface of the casing structure and a top surface of the winding assembly, and a plurality of filling layers stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame is tightly connected to an outermost one of the filling layers, and the other filling layers are spaced apart from the bottom carrier frame; wherein a viscosity coefficient of the base layer is different 
	In re claim 7, US Application No. 17/022,303 discloses a winding capacitor package structure, as explained above. US Application No. 17/022,303 further discloses wherein the filling body includes a base layer disposed between an inner bottom surface 109P000950US25of the casing structure and a top surface of the winding assembly, and a plurality of filling layers stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame is tightly connected to an outermost one of the filling layers, and the other filling layers are spaced apart from the bottom carrier frame; wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer; wherein a part of the first conductive pin is surrounded by a first moisture barrier layer, and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer; wherein a part of the second conductive pin is surrounded by a second moisture barrier layer, and a second junction between the winding assembly and the second conductive pin is covered by the second moisture barrier layer; wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction provided by the rough inner surface of the casing structure (Claim 5, Claim 7).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youbau (CN106298241A) in view of Oyama et al. (US Patent 6,414,838) and in further view of Takeoka et al. (US Publication 2020/0118762).

    PNG
    media_image1.png
    714
    586
    media_image1.png
    Greyscale

Figure 1 of Youbau with Examiner’s Comments (Figure 1EC)
In re claim 1, Youbau discloses a winding capacitor package structure, comprising: 
a winding assembly (2 – Figure 1, Brief Description of the Drawings ¶4); 
a package assembly for completely enclosing the winding assembly (Figure 1), wherein the package assembly includes a casing structure (1 – Figure 1, Brief Description of the Drawings ¶4) and a filling body (4, 5 – Figure 1, Brief Description of the Drawings ¶4), the casing structure includes an accommodating space for receiving the winding assembly (Figure 1), and the filling body is received inside the accommodating space for completely enveloping the winding assembly (2 – Figure 1); 
a conductive assembly including a first conductive pin (left 3 – Figure 1, Brief Description of the Drawings ¶4) electrically contacting the assembly and a second conductive pin (right 3 - Brief Description of the Drawings ¶4) electrically contacting the assembly (Figure 1); and 
a bottom carrier frame (6 – Figure 1, Brief Description of the Drawings ¶4) disposed on a bottom portion of the casing structure so as to protect the filling body (4, 5 – Figure 1) and match with the casing structure (1 – Figure 1); 
wherein the first conductive pin (left 3 – Figure 1) includes a first embedded portion enclosed inside the package assembly (Figure 1) and a first exposed portion (left 3 not inside 1 – Figure 1) exposed outside the package assembly, and the second conductive pin (right 3 – Figure 1) includes a second embedded portion enclosed inside the package assembly (Figure 1) and a second exposed portion exposed outside the package assembly (right 3 not inside 1 – Figure 1); 
109P000950US21wherein the filling body includes a plurality of layered structures (L1, L2, 4 – Figure 1EC) stacked on top of one another in sequence, each of the layered structures is connected between the winding assembly and the casing structure (Figure 1), and the layered structures have the same or different filling materials (Brief Description of the Drawings ¶4); 
wherein the casing structure includes a main casing (1 – Figure 1) for enclosing the filling body and 

a conductive assembly including a first conductive pin (electrically contacting the winding positive foil and a second conductive pin electrically contacting the winding negative foil; and 
wherein one of the two winding insulating separators is disposed between the winding positive foil and the winding negative foil, and one of the winding positive foil and the winding negative foil is disposed between the two winding insulating separators; 
Oyama discloses a capacitor assembly including a winding positive foil (11 – Figure 1), a winding negative foil (14 – Figure 1) and two winding insulating separators (13, 16 – Figure 1, col.4 l.46, col.4 l.56) ;
a conductive assembly (1 – Figure 1, col.5 l.20) including a first conductive pin (6 – Figure 1, col.4 l.36) electrically contacting the winding positive foil (11 – Figure 1, col.4 l.43) and a second conductive pin (7 – Figure 1, col.4 l.36) electrically contacting the winding negative foil (14 – Figure 1, col.4 l.52); and 
wherein one of the two winding insulating separators (13 – Figure 1) is disposed between the winding positive foil and the winding negative foil, and one of the winding positive foil and the winding negative foil is disposed between the two winding insulating separators (13, 16 – Figure 1);
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the winding body as described by Oyama to provide for a device of desired capacitance. 
Youbau does not disclose a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body.

It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the retaining body as described by Takeoka to provide for a smaller opening, and thus, increase moisture resistance (¶82). 
In re claim 5, Youbau discloses a winding capacitor package structure, comprising: 
a winding assembly (2 – Figure 1, Brief Description of the Drawings ¶4); 
a package assembly for completely enclosing the winding assembly (Figure 1), wherein the package assembly includes a casing structure (1 – Figure 1, Brief Description of the Drawings ¶4) and a filling body (4, 5 – Figure 1, Brief Description of the Drawings ¶4), the casing structure includes an accommodating space for receiving the winding assembly (Figure 1), and the filling body is received inside the accommodating space for completely enveloping the winding assembly (2 – Figure 1); 
a conductive assembly including a first conductive pin (left 3 – Figure 1, Brief Description of the Drawings ¶4) electrically contacting the assembly and a second conductive pin (right 3 - Brief Description of the Drawings ¶4) electrically contacting the assembly (Figure 1); and 
a bottom carrier frame (6 – Figure 1, Brief Description of the Drawings ¶4) disposed on a bottom portion of the casing structure so as to protect the filling body (4, 5 – Figure 1) and match with the casing structure (1 – Figure 1); 
109P000950US21wherein the filling body includes a plurality of layered structures (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence, each of the layered structures is connected between the winding assembly and the casing structure (Figure 1);
wherein the casing structure includes a main casing (1 – Figure 1) for enclosing the filling body.

a conductive assembly including a first conductive pin electrically contacting the winding positive foil and a second conductive pin electrically contacting the winding negative foil; and 
Oyama discloses a capacitor assembly including a winding positive foil (11 – Figure 1), a winding negative foil (14 – Figure 1);
a conductive assembly (1 – Figure 1, col.5 l.20) including a first conductive pin (6 – Figure 1, col.4 l.36) electrically contacting the winding positive foil (11 – Figure 1, col.4 l.43) and a second conductive pin (7 – Figure 1, col.4 l.36) electrically contacting the winding negative foil (14 – Figure 1, col.4 l.52).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the winding body as described by Oyama to provide for a device of desired capacitance. 
Youbau does not disclose a retaining body inwardly bent from a bottom side of the main casing, and the filling body is retained and limited inside the casing structure by the retaining body.
Takeoka discloses a retaining body (503 – Figure 3A, ¶59) inwardly bent from a bottom side of the main casing (500 – Figure 3A, ¶61), and the filling body (800 – Figure 3A, ¶62) is retained and limited inside the casing structure by the retaining body (¶82).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the retaining body as described by Takeoka to provide for a smaller opening, and thus, increase moisture resistance (¶82). 

Claims 2, 3, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youbau (CN106298241A) in view of Oyama et al. (US Patent 6,414,838) and in further view of Takeoka et al. (US Publication 2020/0118762) and in further view of Yutaka et al. (JP4356302B2) and in further view of Yamin et al. (CN110428971A).


    PNG
    media_image2.png
    340
    343
    media_image2.png
    Greyscale

Figure 10 of Yutaka with Examiner’s Comments (Figure 10EC)
In re claim 2, Youbau in view of Oyama and in further view of Takeoka discloses the winding capacitor package structure according to claim 1, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1)disposed between an inner bottom surface of the casing structure (Figure 1) and a top surface of the winding assembly (2 – Figure 1), and a plurality of filling layers (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame (6 – Figure 1)  is tightly connected to an outermost one of the filling layers (Brief Description of the Drawings ¶4), and the other filling layers (L1, L2 – Figure 1EC) are spaced apart from the bottom carrier frame; wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different 
Youbau does not disclose wherein the winding assembly is completely enclosed by an enclosed moisture barrier layer, 
and a first junction between the winding assembly and the first conductive pin and a second junction between the winding assembly and the second conductive pin are covered by the enclosed moisture barrier layer; 
Yutaka discloses the assembly (3 – Figure 10, ¶18) is completely enclosed by an enclosed moisture barrier layer (11 – Figure 10, ¶62), 
and a first junction between the winding assembly (3 – Figure 10) and the first conductive pin (1a – Figure 10, ¶62) and a second junction between the winding assembly and the second conductive pin (1b – Figure 10, ¶62) are covered by the enclosed moisture barrier layer (Figure 10); 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture barrier as described by Yutaka to further improve environmental and moisture resistance of the device.
Youbau does not disclose wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure.
Yamin discloses the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure (“Beneficial Effects of the Invention” ¶1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the roughened surface as described by Yamin to increase the adhesion between the resin and housing body.
In re claim 3, Youbau in view of Oyama and in further view of Takeoka discloses the winding capacitor package structure according to claim 1, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1) disposed between an inner bottom surface of the casing structure (Figure 1) and a top surface of the winding assembly (2 – Figure 1), and a plurality of filling layers (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame (6 – Figure 1)  is tightly connected to an outermost one of the filling layers (Brief Description of the Drawings ¶4), and the other filling layers (L1, L2 – Figure 1EC) are spaced apart from the bottom carrier frame; 
wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer (Figure 1, Brief Description of the Drawings ¶4); 
Youbau does not disclose wherein a part of the first conductive pin is surrounded by a first moisture barrier layer, and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer; wherein a part of the second conductive pin is surrounded by a second moisture barrier layer, and a second junction between the winding assembly and the second conductive pin is covered by the second moisture barrier layer.
Yutaka discloses the assembly (3 – Figure 10EC) wherein a part of the first conductive pin (1a – Figure 10EC)  is surrounded by a first moisture barrier layer (P1 – Figure 10EC), and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer (Figure 10EC); 
wherein a part of the second conductive pin (1b – Figure 10EC) is surrounded by a second moisture barrier layer (P2 – Figure 10EC), and a second junction between the winding 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture barrier as described by Yutaka to further improve environmental and moisture resistance of the device.
Youbau does not disclose wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure.
Yamin discloses the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure (“Beneficial Effects of the Invention” ¶1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the roughened surface as described by Yamin to increase the adhesion between the resin and housing body.
In re claim 6, Youbau in view of Oyama and in further view of Takeoka discloses the winding capacitor package structure according to claim 5, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1)disposed between an inner bottom surface of the casing structure (Figure 1) and a top surface of the winding assembly (2 – Figure 1), and a plurality of filling layers (L1, L2, L3 – Figure 1EC) stacked on top of one another in sequence and disposed on the base layer, the bottom carrier frame (6 – Figure 1)  is tightly connected to an outermost one of the filling layers (Brief Description of the Drawings ¶4), and the other filling layers (L1, L2 – Figure 1EC) are spaced apart from the bottom carrier frame; wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer (Figure 1, Brief Description of the Drawings ¶4); 

and a first junction between the winding assembly and the first conductive pin and a second junction between the winding assembly and the second conductive pin are covered by the enclosed moisture barrier layer; 
Yutaka discloses the assembly (3 – Figure 10, ¶18) is completely enclosed by an enclosed moisture barrier layer (11 – Figure 10, ¶62), 
and a first junction between the winding assembly (3 – Figure 10) and the first conductive pin (1a – Figure 10, ¶62) and a second junction between the winding assembly and the second conductive pin (1b – Figure 10, ¶62) are covered by the enclosed moisture barrier layer (Figure 10); 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the moisture barrier as described by Yutaka to further improve environmental and moisture resistance of the device.
Youbau does not disclose wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure.
Yamin discloses the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure (“Beneficial Effects of the Invention” ¶1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the roughened surface as described by Yamin to increase the adhesion between the resin and housing body.
In re claim 7, Youbau in view of Oyama and in further view of Takeoka discloses the winding capacitor package structure according to claim 5, as explained above. Youbau further discloses wherein the filling body includes a base layer (4 – Figure 1) disposed between an 
wherein a viscosity coefficient of the base layer is different from or equals to a viscosity coefficient of the filling layer, and a heat conductivity coefficient of the base layer is different from or equals to a heat conductivity coefficient of the filling layer (Figure 1, Brief Description of the Drawings ¶4); 
Youbau does not disclose wherein a part of the first conductive pin is surrounded by a first moisture barrier layer, and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer; wherein a part of the second conductive pin is surrounded by a second moisture barrier layer, and a second junction between the winding assembly and the second conductive pin is covered by the second moisture barrier layer.
Yutaka discloses the assembly (3 – Figure 10EC) wherein a part of the first conductive pin (1a – Figure 10EC)  is surrounded by a first moisture barrier layer (P1 – Figure 10EC), and a first junction between the winding assembly and the first conductive pin is covered by the first moisture barrier layer (Figure 10EC); 
wherein a part of the second conductive pin (1b – Figure 10EC) is surrounded by a second moisture barrier layer (P2 – Figure 10EC), and a second junction between the winding assembly (3 – Figure 10EC) and the second conductive pin is covered by the second moisture barrier layer (Figure 10EC).

Youbau does not disclose wherein the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure.
Yamin discloses the casing structure includes a rough inner surface, and the filling body is limited inside the casing structure through a friction 109P000950US22provided by the rough inner surface of the casing structure (“Beneficial Effects of the Invention” ¶1).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the roughened surface as described by Yamin to increase the adhesion between the resin and housing body.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youbau (CN106298241A) in view of Oyama et al. (US Patent 6,414,838) and in further view of Takeoka et al. (US Publication 2020/0118762) and in further view of Stockman (US Publication 2011/0228446).
In re claim 4, Youbau in view of Oyama and in further view of Takeoka discloses the winding capacitor package structure according to claim 1, as explained above. Youbau further discloses wherein the bottom carrier frame includes a covering portion (middle portion of 6 – Figure 1) for contacting and covering the filling body (L3 – Figure 1EC), and a matching portion (62 – Figure 1, Brief Description of the Drawings ¶4) for matching with the 109P000950US23casing structure (1 – Figure 1), wherein the bottom carrier frame includes at least two through holes (61 – Figure 2, Brief Description of the Drawings ¶5), 
a part of the first exposed portion of the first conductive pin (left 3 – Figure 1) and a part of the second exposed portion of the second conductive pin (right 3 – Figure 1)are respectively 
Youbau does not disclose the matching portion is downwardly extended from an outer periphery of the covering portion in order to surround and contact the casing structure.
Stockman discloses a carrier frame (80 – Figure 3, ¶70) for an assembly (12 – Figure 3, ¶60) in which the outer periphery of the carrier frame has an additional component (86 – Figure 3, ¶70) that extends downwards outside the casing of the housing body (Figure 3, ¶70).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the peripheral rim as described by Stockman to better seal the device and increase moisture resistance. 
 



















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.